In a negligence action to recover damages for personal injuries sustained by the five infant plaintiffs and for medical expenses incurred by their father, the appealing defendants appeal from an order of the Supreme Court, Suffolk County, entered January 22, 1969, which granted plaintiffs’ motion for summary judgment and ordered an assessment of damages, pursuant to CPLR 3212. Order reversed, on the law, without costs, and motion denied. The infant plaintiffs were passengers in a motor vehicle operated by defendant John Holthusen, Jr., and owned by defendant Virginia Holthusen, which collided with another vehicle, owned by defendant Betts, at a street intersection. There are questions of fact which should be determined at a trial (Bailer v. Shelton, 30 A D 2d 545; Baskerville v. Solomon, 30 A D 2d 965; Rosenthal v. Monastra, 27 A D 2d 749; Heinicke v. Mendelsohn, 28 A D 2d 719). Rabin, Acting P. J., Hopkins, Munder, Martuscello and Benjamin, JJ., concur.